


110 HR 391 PCS: To authorize the Secretary of Housing and

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 8
		110th CONGRESS
		1st Session
		H. R. 391
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 17, 2007
			Received and read the first time
		
		
			January 18, 2007
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To authorize the Secretary of Housing and
		  Urban Development to continue to insure, and to enter into commitments to
		  insure, home equity conversion mortgages under section 255 of the National
		  Housing Act.
	
	
		1.Authority to insure home
			 equity conversion mortgagesThe Secretary of Housing and Urban
			 Development may, until the date specified in section 106(3) of the Continuing
			 Appropriations Resolution, 2007 (Division B of
			 Public Law
			 109–289; 120 Stat. 1313), insure and enter into commitments to
			 insure mortgages under section 255 of the National Housing Act (12 U.S.C.
			 1715z–20), without regard to the limitation in the first
			 sentence of such section 255(g), as amended by section 131 of the Continuing
			 Appropriations Resolution, 2007 (120 Stat. 1316).
		
	
		
			Passed the House of
			 Representatives January 16, 2007.
			Karen L. Haas,
			Clerk.
		
	
	
		January 18, 2007
		Read the second time and placed on the
		  calendar
	
